Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                          Mar 01 2013, 9:14 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

LEANNA WEISSMANN                                  GREGORY F. ZOELLER
Lawrenceburg, Indiana                             Attorney General of Indiana

                                                  RYAN D. JOHANNINGSMEIER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

PATRICK GRIESEHOP,                                )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 40A01-1207-CR-385
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                    APPEAL FROM THE JENNINGS CIRCUIT COURT
                         The Honorable Jon W. Webster, Judge
                            Cause No. 40C01-1109-FC-357



                                        March 1, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


SULLIVAN, Senior Judge
       Patrick Griesehop appeals his seven-year sentence for Class C felony robbery.

We affirm.

       Around 2:15 a.m. on July 15, 2011, Officer Andrew Richmond of the North

Vernon Police Department was on patrol in a marked vehicle when a group of teenagers

told him that one of them had just been robbed at the City Park. Sixteen-year-old C.S.

reported that a man, later identified as Griesehop, approached him and his friends at the

park just fifteen minutes before and asked if they had a staring problem. Griesehop told

C.S.’s friends to leave but ordered C.S. to stay. He then directed C.S. to an area between

the softball diamonds and ordered him to take off all his clothes. C.S. asked him if he

wanted money, and Griesehop responded affirmatively. C.S. pulled a ten-dollar bill

from his wallet, and Griesehop took it. After C.S. met up with his friends again,

Griesehop rode by on a bicycle and told them not to tell the police.

       In September 2011, the State charged Griesehop with Class C felony robbery. In

February 2012, the trial court allowed the State to add a habitual offender allegation.

The next day, the parties asked the court to set the case for a guilty plea and sentencing

hearing.

       At the July 2012 hearing, Griesehop pleaded guilty to Class C felony robbery

pursuant to a plea bargain in which the State agreed to dismiss the habitual offender

allegation. As aggravators, the trial court noted that Griesehop had no high school

diploma or GED certificate; he had no work history; he had one prior juvenile




                                             2
delinquency adjudication,1 four prior misdemeanor convictions, and four prior felony

convictions, including a felony robbery conviction; and the victim was only sixteen

years old. As mitigators, the court noted that he pleaded guilty and that incarceration

would be a hardship on his family.             Finding that the aggravators outweighed the

mitigators, the court sentenced him to seven years.

        Griesehop now contends that his sentence is inappropriate. Although a trial court

may have acted within its lawful discretion in imposing a sentence, Article 7, Sections 4

and 6 of the Indiana Constitution authorize independent appellate review and revision of

sentences through Indiana Appellate Rule 7(B), which provides that a court “may revise

a sentence authorized by statute if, after due consideration of the trial court’s decision,

the Court finds that the sentence is inappropriate in light of the nature of the offense and

the character of the offender.” Reid v. State, 876 N.E.2d 1114, 1116 (Ind. 2007) (citing

Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218

(2007)).     The defendant has the burden of persuading us that his sentence is

inappropriate. Id. (citing Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)).

        We first look to the statutory sentencing range established for the class of the

offense. Griesehop pleaded guilty to a Class C felony. The statutory sentencing range

for a Class C felony is between two and eight years, with the advisory sentence being

four years. Ind. Code § 35-50-2-6(a) (2005). Griesehop was sentenced to seven years.




1
 The presentence investigation report shows that Griesehop has had at least five juvenile adjudications.
See Appellant’s App. p. 35.
                                                   3
       We next look to the nature of the offense and Griesehop’s character. As to the

nature of the offense, Griesehop separated a minor from his friends in the dead of night,

ordered him to strip, and took money from him.

       Griesehop argues that his crime was “not as serious as one would normally expect

a C Felony robbery to be” and cites cases with Class C felony robberies involving

physical violence. Appellant’s Br. p. 6. We decline to engage in a comparison of the

nature of this offense with others. See Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct.

App. 2002) (“We should concentrate less on comparing the facts of this case to others,

whether real or hypothetical, and more on focusing on the nature, extent, and depravity of

the offense for which the defendant is being sentenced, and what it reveals about the

defendant’s character.”), trans. denied. In any event, had the offense caused bodily injury

to C.S., the crime would have been a Class B felony. See Ind. Code § 35-42-5-1 (1984)

(enhancing robbery to Class B felony if it results in bodily injury to any person other than

defendant).

       As to his character, Griesehop has prior juvenile adjudications for mischief, theft,

battery, burglary, and conversion.     He has four prior misdemeanor convictions for

mischief, resisting law enforcement, and battery, as well as four prior felony convictions

for residential entry, theft, and robbery. He has been given the benefit of probation, but it

was terminated as unsuccessful on one occasion and revoked on another occasion.

Further, he was on parole at the time he committed this offense.

       Griesehop points out that some members of his family have criminal records and

thus argues that he had a troubled upbringing. We see no evidence in the record before

                                             4
us, however, that his family members’ criminal records were the result of a troubled

upbringing that he shared. To the contrary, he described his childhood as “good” until

his parents split up, and only that it “would have been better” if they had stayed together.

Appellant’s App. p. 38.

       Griesehop also argues that his guilty plea reflects positively on his character. We

acknowledge his decision to plead guilty but note that it came five months after he was

charged, eighteen days before his scheduled jury trial, and one day after the habitual

offender allegation was added. Considering the evidence against him and the fact that the

State agreed to dismiss the habitual offender allegation, Griesehop’s guilty plea was more

likely a product of pragmatism than acceptance of responsibility or remorse.

       Griesehop has failed to persuade us that his sentence is inappropriate.          We

therefore affirm his sentence.

       Affirmed.

BAKER, J., and MATHIAS, J., concur.




                                             5